Citation Nr: 1133509	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  05-37 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for lung cancer, to include as being secondary to exposure to ionizing radiation.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for amputation of fingers.

3.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a seizure disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service in the United States Navy from June 1972 to November 1973.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the benefits sought on appeal.  Following the perfection of his appeal, the appellant provided testimony before the undersigned Acting Veterans Law Judge (AVLJ) in Huntington.  A transcript of that hearing was prepared and has been included in the claims folder for review.  

Following that hearing, the claim was remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for the purpose of obtaining additional information including additional medical treatment records.  The claim has since been returned to the Board for review.  

The issue of entitlement to service connection for cancer of the lung, to include as benign secondary to exposure to ionizing radiation, is addressed in the REMAND portion of the decision below and that issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant sought treatment through his local VA Medical Center for warts of the right index finger and left ring finger.

2.  Treatment for warts was provided but after the warts did not disappear, additional testing of the locations of the warts was accomplished.  As a result of the additional testing, it was discovered that the appellant was suffering from squamous cell carcinoma.

3.  The appellant underwent chemotherapy on both locations of the cancer but the cancer did not disappear.  Thereafter, both finger tips were amputated in order to eradicate the carcinoma.  
 
4.  Although the appellant had cancer in the finger tips, this condition was not the result of VA hospital/medical care or treatment or the lack thereof, and the evidence does not show that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.

5.  The records show that the appellant was receiving medical care by the VA for smoking cessation.

6.  After undergoing the requisite smoking cessation treatment, the appellant suffered from two seizures.  He has not, however, suffered from any additional seizures since 2002.

7.  Although the appellant has experienced seizures, this condition was not the result of VA hospital/medical care or treatment or the lack thereof, and the evidence does not show that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the amputation of fingers have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2010).

2.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a seizure disorder have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of multiple letters sent to the appellant from the RO.  These informational letters began in 2003 and have continued over the long course of this appeal.  These various letters informed the appellant of what evidence was required to substantiate the claim for benefits pursuant to 38 U.S.C.A. § 1151 and of his, and VA's, respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in his possession to the AOJ.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a statement of the case (SOC) or supplemental statement of the case (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See Mayfield III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).

In any event, the Board finds that any deficiency in the notice to the claimant or the timing of these notices is harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the Board erred by relying on various post-decisional documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the claimant, the Court found that the evidence established that the claimant was afforded a meaningful opportunity to participate in the adjudication of the claim, and found that the error was harmless, as the Board has done in this case.)

The Federal Circuit, in Sanders v. Nicholson, 487 F. 3d 881 (2007), held that any error by VA in providing the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that once an error is identified as to any of the four notice elements the burden shifts to VA to demonstrate that the error was not prejudicial to the appellant.  The Federal Circuit stated that requiring an appellant to demonstrate prejudice as a result of any notice error is inconsistent with the purposes of both the VCAA and VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA notice errors are presumed prejudicial and require reversal unless VA can show that the error did not affect the essential fairness of the adjudication.  To do this, VA must show that the purpose of the notice was not frustrated, such as by demonstrating:  (1) that any defect was cured by actual knowledge on the part of the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F.3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim . . . served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board finds that the presumption of prejudice on VA's part has been rebutted in this case by the following:  (1) based on the communications sent to the claimant over the long course of this appeal, the claimant clearly has actual knowledge of the evidence the claimant is required to submit in this case; and (2) based on the claimant's contentions as well as the communications provided to the claimant by VA, it is reasonable to expect that the claimant understands what was needed to prevail.  See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 (2007).

VA has informed the appellant of which evidence he was to provide to VA and which evidence VA would attempt to obtain on his behalf.  In this regard, the VA sent the appellant notice of the VCAA, which spelled out the requirements of the VCAA and what the VA would do to assist the appellant.  The VA informed the appellant that it would request records and other evidence, but that it was the appellant's responsibility to ensure that the VA received the records.  The appellant was told that he should inform the VA of any additional records or evidence necessary for his claim.  The Board has fulfilled its duty to assist.  In this instance, the VA obtained the appellant's available medical treatment records, including those held by the Social Security Administration, and those other records that the VA was made aware thereof.

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010).  The record reflects that the appellant has undergone VA examinations with respect to his claim involving a seizure disorder and amputation of the fingers.  The results of those two examinations have been included in the claims folder for review.  These reports involved a review of the claims folder, the appellant's available medical treatment records, and the results of actual testing of the appellant.  Therefore, the Board finds that these reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Moreover, the appellant was given the opportunity to present evidence and testimony before an RO hearing officer and the Board.  The appellant available himself of this opportunity and proffered testimony before the undersigned AVLJ.  During that hearing, the appellant described both conditions on appeal and the treatment he received surrounding those two conditions.  He also expressed his belief as to why he thinks he received negligent or faulty treatment.  The appellant was given notice that the VA would help his obtain evidence but that it was up to the appellant to inform the VA of that evidence.  During the course of this appeal, the appellant has proffered documents and statements in support of his claim.  It seems clear that the VA has given the appellant every opportunity to express his opinions with respect to the issues now before the Board and the VA has obtained all known documents that would substantiate the appellant's assertions.

Accordingly, the Board finds that the essential fairness was maintained in this case as the claimant has demonstrated actual knowledge of the evidence, which was needed to establish the claim, and since VA has obtained all relevant evidence.  The claimant demonstrated an understanding of the evidence required to substantiate the claim. In sum, the claimant was provided the information necessary such that any defective predecisional notice error was rendered non-prejudicial in terms of the essential fairness of the adjudication.  Thus, the Board finds that although there may be a VCAA deficiency, the evidence of record is sufficient to rebut this presumption of prejudice as the record shows that this error was not prejudicial to the claimant and the essential fairness of the adjudication process in this case was preserved.

As there is no indication that any failure on the part of VA to provide additional notice of assistance reasonably affects the outcome of this case, the Board finds that such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's procedural rights have not been abridged, and the Board will proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The appellant has come before the VA claiming that he received faulty treatment at a VA health care facility when he sought to have warts removed from his fingers.  He contends that the health care providers who examined and treated the "warts" should have discovered, at the initial evaluation, that the growths were cancerous, whose treatment was the amputation of portions of two fingers.  He maintains that "but for" the incorrect diagnosis, he would not have had to have had the fingers amputated.  He further avers that the post-amputation treatment he received was also negligent.  

With respect to his claim involving the seizures, he has stated that VA medical care providers erred when they gave him an incorrect prescription.  He maintains that as a result of the prescriptions, he suffered seizures.  He believes that "but for" the incorrect prescriptions, he would not have experienced the seizures, and has thus submitted a claim for benefits pursuant to 38 U.S.C.A. § 1151 (West 2002).

The law provided, under 38 U.S.C.A. § 1151(West 1991), that where a appellant shall have suffered an injury, or an aggravation of an injury, as the result of hospitalization, medical or surgical treatment, not the result of such appellant's own willful misconduct, and such injury or aggravation results in additional disability or in death, disability compensation shall be awarded in the same manner as if such disability, aggravation, or death were service-connected.

In Brown v. Gardner, 115 S. Ct. 552 (1994), the US Supreme Court (Supreme Court) found that the statutory language of 38 U.S.C.A. § 1151 simply required a causal connection between VA hospitalization and additional disability, and that there need be no identification of "fault" on the part of VA.  The Supreme Court further found that the implementing regulation in effect at that time, 38 C.F.R. § 3.358(c)(3) (1991), was not consistent with the plain language of 38 U.S.C.A. § 1151 with respect the regulation's inclusion of a fault or accident requirement.  See Brown v. Gardner, 115 S. Ct. 552 (1994), aff'g 5 F.3d 1456 (Fed. Cir. 1993), aff'g Gardner v. Derwinski, 1 Vet. App. 584 (1991).  However, that same Court decision further held that not every "additional disability" was compensable.  The validity of the remainder of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 S. Ct. 552, 556 n.3 (1994):  "We do not, of course, intend to cast any doubt on the regulations insofar as they exclude coverage for incidents of a disease's or injury's natural progression, occurring after the date of treatment. . . VA's action is not the cause of the disability in those situations."  In sum, the Supreme Court found that the statutory language of 38 U.S.C.A. § 1151 simply required a causal connection between VA medical treatment and additional disability, but that not every additional disability was compensable.

Later, the Secretary of Veterans Affairs sought an opinion from the Attorney General of the United States as to the full extent to which § 1151 benefits were authorized under the Supreme Court's decision.  The requested opinion was received from the Department of Justice's Office of Legal Counsel on January 20, 1995.  In essence, the Department of Justice concluded "that the [Supreme] Court intended to recognize only a narrow exclusion [to the "no fault" rule], confined to injuries that are the necessary, or at most, close to certain results of medical treatment."

On March 16, 1995, amended VA regulations were published to conform to the Supreme Court's decision.  Section (c)(3) of 38 C.F.R. § 3.358 was amended to remove the "fault" requirement that was struck down by the Supreme Court.  38 C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary to show that the additional disability is actually the result of such disease or injury or an aggravation of an existing disease or injury and not merely coincidental therewith."  Further, 38 C.F.R. § 3.358(b)(2) provides that compensation will not be payable for the continuance or natural progress of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides that "[c]ompensation is not payable for the necessary consequences of medical or surgical treatment or examination properly administered with the express or implied consent of the appellant, or, in appropriate cases, the appellant's representative.  'Necessary consequences' are those which are certain to result from, or were intended to result from, the examination or medical or surgical treatment administered."

Under the revised 38 C.F.R. § 3.358(c)(3), compensation is precluded where disability (1) is not causally related to VA hospitalization or medical or surgical treatment, or (2) is merely coincidental with the VA hospitalization or medical or surgical treatment, or (3) is the continuance or natural progress of diseases or injuries for which VA hospitalization or medical or surgical treatment was authorized, or (4) is the certain or near certain result of the VA hospitalization or medical or surgical treatment.  Where a causal connection exists, there is no willful misconduct, and the additional disability does not fall into one of the above-listed exceptions, the additional disability will be compensated as if service-connected.

Effective October 1, 1997, 38 U.S.C. § 1151, relating to benefits for persons disabled by treatment or vocational rehabilitation, was amended by Congress.  See section 422(a) of PL 104-204.  The purpose of the amendment was, in effect, to overrule the Supreme Court's decision in the Gardner case, which held that no showing of negligence is necessary for recovery under section 1151.  However, in a precedent opinion, the VA Office of the General Counsel held that all claims for benefits under 38 U.S.C. § 1151, filed before October 1, 1997, must be adjudicated under the code provisions as they existed prior to that date.  See VAOPGCPREC 40-97.

The regulations were amended to extend benefits under 38 U.S.C. § 1151 based on participation in compensated work therapy (CWT) program and are not relevant to this case.  69 Fed. Reg. 46,426 (Aug. 3, 2004).

For claims filed on or after October 1, 1997, as in this case, a claimant is required to show fault or negligence in medical treatment.  Specifically, the claimant must show additional disability or death which was caused by VA hospital care, medical or surgical treatment or examination; and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment, or examination.  In the alternative, the claimant must show that he/she suffers from additional disability or death which was caused by VA hospital care, medical or surgical treatment or examination; and that the proximate cause of the additional disability was an event which was not reasonably foreseeable.  See 38 U.S.C.A. § 1151 (a)(1)(A) and (B) (West 2002); 63 Fed. Reg. 31,263 (1998); VAOPGCPREC 40-97; Pub. L. No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 (1996).

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  See 38 C.F.R. § 3.358(b) (2010).

It is also necessary to show that additional disability actually resulted from such disease, or that an injury or an aggravation of an existing disease or injury was suffered as a result of hospitalization or medical treatment and is not merely coincidental therewith.  The mere fact of aggravation, alone, will not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination.  38 C.F.R. § 3.358(c)(1), (2) (2010).  Compensation is not payable for the necessary consequences of medical or surgical treatment properly administered with the express or implied consent of the appellant.  38 C.F.R. § 3.358(c)(3) (2010).

A.  Finger - Warts - Cancer

The appellant has contended that the VA health care providers who provided treatment and care for the removal of plantar warts of the right index finger were negligent for not diagnosing the finger with cancer.  More specifically, at the tip of the right index finger, the appellant has experienced the repeated growth of plantar warts.  Then in January 1989, the appellant appeared at the local VA Medical Center (VAMC) for treatment of the warts.  Two attempts were made by VA medical care providers to "burn off" the warts.  Unfortunately, the warts did not appear to "go away".  Instead, lesions formed and additional testing was accomplished.  A biopsy of the cells revealed that the growth was not periungal warts but instead was superficial squamous cell carcinoma.  

Following the diagnosis, the appellant received eight weeks of treatment with a topical chemotherapeutic agent.  The chemotherapy did not work and the cancer remained after the treatment.  The appellant's right index finger tip was then amputated.  Similar treatment occurred with a growth, also originally believed to be warts, on the left ring finger.  Amputation of the left ring finger tip was accomplished.  The Board would note that both amputations were accomplished on an "outpatient" basis at the VAMC.  A minor infection occurred with the right index finger amputation but that resolved shortly after the appellant received treatment for the infection.  

Per the medical records, since undergoing the amputations, the appellant has used a ball to regain strength and dexterity in both hands.  Although the loss of the two finger tips has had some effect on the appellant's ability to perform all taskings, he has been able to still perform those tasks with minimal restrictions.  

The claims folder was forwarded to a VA doctor in October 2005 for the purpose of obtaining an opinion as to whether the appellant had any current disability and whether the actions accomplished by VA personnel were proper.  Upon reviewing the appellant's claims folder and treatment records, the following was provided:

The question is did the delay in diagnosis result in the amputations?

....

The examiner feels that because of the positioning of the tumors at the edges of the finger nails presented a picture of warts.  The surgeon and the dermatologist as well as the patient (as he had treated these lesions with wart removed) agreed that this was an accurate diagnosis.  Appropriate treatment was carried out and because of the location of the lesions near the nail bed made a cure of the lesion difficult at best.  When the lesions did not heal an appropriate biopsy was done.  The treatment of the cancer once discovered was aggressive so a care could be had.  The delay in diagnosis, in the opinion of the examiner, did not result in any alteration of treatment of the tumors.  They we[re] treated appropriately and apparently with a care.  Had a diagnosis been made at the onset of treatment the only difference in the outcome would have been an earlier amputation of the finger tips.  

As noted in the doctor's opinion, the appellant's VA medical treatment records have been obtained and included in the claims folder.  Also included are treatment records from private health care providers that the VA had been made aware thereof along with those from the Social Security Administration (SSA).  These records do not contain an assessment that is contrary to the one given by the VA doctor in October 2005.  In essence, there are only the statements made by the appellant in conjunction with his claim for compensation benefits.  

The appellant is not a doctor nor has he undergone medical training.  The Board notes that the appellant is competent to report that on which he has personal knowledge, i.e., what comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the appellant is a lay person, and as a layperson, he does not have the expertise to opine regarding medical diagnosis or etiology.  He cannot state, with medical certainty, that the amputation of his finger tips was the result of faulty treatment at the VAMC.  With medical certainty, the appellant cannot claim that a delay in the diagnosing of his cancer was improper and that the initial treatment he received to treat the perceived warts caused an additional, unforeseeable disability of the finger tips.  In the absence of evidence demonstrating that the appellant has the requisite training to proffer medical opinions, the contentions made by him are no more than unsubstantiated conjecture and are of no probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  In other words, the appellant may not self-diagnose or provide an opinion with respect to the causation of a disease or disability.

However, the Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the appellant's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

The Federal Circuit further stated in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in reporting what was observed regarding the care he received at the VAMC.  The Board also believes that the appellant is sincere in expressing the opinion that he now has an additional disability due to his treatment.  However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau. The appellant is not competent to provide more than simple medical observations.  He is not competent to provide complex medical opinions regarding the nature of the appellant's current leg disability.  See Barr.  Thus, the lay assertions are not competent or sufficient.

In this instance, the evidence does not show that any VA hospital care, medical or surgical treatment, or examination resulted in an additional disability of either finger tips (right index or left ring).  The Board concludes that the appellant has not suffered "additional disability" due to VA medical or surgical treatment within the meaning of 38 U.S.C.A. § 1151 (West 2002).  Consequently, the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to compensation benefits for the residuals of treatment for squamous cell carcinoma of the right index finger and left ringer finger pursuant to the provisions of 38 U.S.C.A. § 1151.  His claim must, therefore, be denied.

B.  Seizure Disorder

It has also been purported by the appellant that he now suffers from a seizure disorder and that it was precipitated by a VA prescription for Welbutrin.  He has claimed that "but for" this incorrect prescription, he would not have experienced the seizures.  

A further review of the claims folder notes that the appellant's first purported seizures occurred in January 2002.  The appellant received treatment at a private facility and was released within 72 hours of the incident.  It is pointed out that at the time of the incident, the appellant had not been prescribed Welbutrin for smoking cessation for eleven months.  The second event occurred in March 2002.  He was brought to the Huntington VAMC for treatment.  The VA medical records indicate that the seizures were not prescription-caused; instead, they were induced by alcohol withdrawal.  

The records further show that while the appellant was initially provided with seizure-control medications, the medications were discontinued.  They were discontinued because medical doctors concluded that the appellant's seizure disorder was alcohol-related and not neurologically caused.  

In conjunction with this claim, the appellant was examined and a doctor was asked to express an opinion concerning the appellant's assertions.  This occurred in October 2005.  From that opinion, the following excerpts are provided:

Restated of Requested Opinion:  The patient alleges that treatment with Welbutrin by the VA Hospital in Huntington WV for his smoking lowered his seizure threshold and caused his seizures.  The question is did the treatment with Welbutrin cause his seizures?

....

	. . .With review of the pharmacy records the timing of the prescriptions of Welbutrin and the seizures were different.  The Welbutrin was given in November 2000 to January 2001.  The first seizure was in January 2002.  It is the opinion o[f] the examiner that he had not taken the medication in nearly a year then it could not be the cause of the patient seizures.

	. . . the examiner could find [no] . . . cause of the first seizure . . . 

	. . . The pharmacy records of the VA Hospital in Huntington and the hospital record stay in March 2002 the time of the second seizure.  This seizure was felt due to alcohol withdrawal in the records.

The medical doctor further noted that since the two incidents, in January 2002 and again in March 2002, the appellant had not experienced another seizure of any kind.  

As noted in the doctor's opinion, the appellant's VA medical treatment records have been obtained and included in the claims folder.  Also reviewed and included have been the private care treatment records that the VA had been made aware thereof along with those from the Social Security Administration (SSA).  These records do not contain an assessment that is contrary to the one given by the VA doctor in October 2005.  In other words, despite the appellant's assertions, the only evidence either for or against his assertions is that from the VA doctor circa October 2005.  In essence, there are only the statements made by the appellant in conjunction with his claim for compensation benefits.  

The appellant is not a doctor nor has he undergone medical training.  The Board notes that the appellant is competent to report that on which he has personal knowledge, i.e., what comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the appellant is a lay person, and as a layperson, he does not have the expertise to opine regarding medical diagnosis or etiology.  He cannot state, with medical certainty, that the amputation of his finger tips was the result of faulty treatment at the VAMC.  With medical certainty, the appellant cannot claim that medications taken for smoking cessation caused or resulted in the appellant's two seizures.  In the absence of evidence demonstrating that the appellant has the requisite training to proffer medical opinions, the contentions made by him are no more than unsubstantiated conjecture and are of no probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  In other words, the appellant may not self-diagnose or provide an opinion with respect to the causation of a disease or disability.

However, the Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the appellant's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

The Federal Circuit further stated in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in reporting what was observed regarding the care he received at the VAMC.  The Board also believes that the appellant is sincere in expressing the opinion that he suffers from seizures as a result of the anti-smoking drugs he took.  However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau. The appellant is not competent to provide more than simple medical observations.  He is not competent to provide complex medical opinions regarding the nature of the appellant's current leg disability.  See Barr.  Thus, the lay assertions are not competent or sufficient.

In this instance, the evidence does not show that any VA hospital care, medical or surgical treatment, or examination resulted in an additional disability of either finger tips (right index or left ring).  The Board concludes that the appellant has not suffered "additional disability" due to VA medical or surgical treatment within the meaning of 38 U.S.C.A. § 1151 (West 2002).  Consequently, the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to compensation benefits for a seizure disorder pursuant to the provisions of 38 U.S.C.A. § 1151.  His claim must, therefore, be denied.


ORDER

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for amputation of fingers is denied.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a seizure disorder is denied.


REMAND

The remaining issue on appeal is entitlement to service connection for carcinoma of the lung, to include as being secondary to exposure to ionizing radiation.  The appellant has asserted that while aboard the USS Von Steuben (SSBN 632), he was exposed to ionizing radiation when he helped clean-up coolant water on the submarine.  He has testified that when the coolant leaked, he was next to the mechanism that leaked and was directly exposed to any contaminants.  In his testimony before the Board, he has indicated that this accident probably occurred between April to July of 1973 when the USS Von Steuben was patrolling the waters off of Holy Loch, Scotland, the Kingdom of Great Britain (see Submarine Squadron 14).  He maintains that as a result of this exposure, he later developed lung cancer that precipitated the removal of a portion of his lung.  He believes that "but for" this purported exposure, he would not have developed lung cancer.  

In conjunction with his the claim, the RO and the appellant have attempted to obtain the deck logs of the USS Von Steuben and any additional information that may confirm the coolant leak.  The Department of the Navy and more specifically the Naval History and Heritage Command has responded to the inquiries.  However, in their response to the VA, the Navy has suggested that the records are classified and are unavailable for review.  Because the Navy has not provided the VA with enough information in order to verify (or invalidate) the appellant's assertions, and since the VA is under a heightened duty to obtain records that are under federal custody (see Jolley v. Derwinski, 1 Vet. App. 37 (1990), it is the determination of the Board that claim must be returned to the AMC/RO for another search of records.  

Hence, to ensure that the VA has met its duty to assist the appellant in developing the facts pertinent to his claim, in accordance with the VCAA, and to ensure full compliance with due process requirements, this case must be REMANDED to the RO/AMC for the further development of evidence.

1.  The RO/AMC should review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA and subsequent interpretive authority.  Copies of any correspondence forwarded to the appellant should be included in the claims folder for review.

2.  The RO/AMC should once again contact the appropriate US Naval authorities and attempt to obtain additional information concerning the appellant's service aboard the USS Von Steuben (SSBN-632).  It should be noted that the appellant has asserted that there was a coolant leak aboard the submarine in the time period extending from April to July, of 1973, while she was sailing in the waters off of Holy Loch, Scotland.  The appellant has said that during the coolant leak, he was exposed to iodizing radiation.  The Board notes that the USS Von Steuben was decommissioned in February 1994 and scrapped in October 2001.  The appellant's assertions should be forwarded to the Department of the Navy and the US Joint Service Records Retention Center (JSRRC).  The RO/AMC should ask each of the units whether they can confirm the presence of the appellant, his duties, and any event he has commented thereon.

The AMC/RO should specifically request the deck logs or other vessel history for the time period extending from April 1973 to July 1973, from any agency that might have access to those records.

If the DoN and/or JSRRC is/are unable to provide specific detail concerning the appellant's claimed exposure because of national security, the DoN and/or JSRRC should be asked if it is able to confirm the event in a general, nonsecurity-breaking manner.  Any and all information obtained should be included in the claims folder for future review.

3.  Thereafter, the RO/AMC should forward any information obtained concerning the appellant's claimed exposure, the RO/AMC should follow the procedural and adjudicative requirements of 38 C.F.R. § 3.311b (2010), including specifically those at 38 C.F.R. § 3.311b(b)(iii) and (c) (2010), and Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  

In any review of the claim under 38 C.F.R. § 3.311(c) (2010), any opinion provided by the VA Under Secretary for Benefits, or designee of the VA Under Secretary for Benefits, must be thoroughly explained and an adequate rationale for any conclusion or conclusions reached should be provided.

In accordance with the guidance in Stone v. Gober, 14 Vet. App. 116 (2000), such an opinion need not explicitly discuss each of the 38 C.F.R. § 3.311(e) factors, but it must be more than a cursory explanation and a mere restatement of any opinion obtained from the office of the VA Under Secretary for Health.

4.  The AMC/RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the AMC/RO should readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The purpose of the examinations requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


